Opinion by
Dallinger, J.
In accordance with stipulation of counsel boxes, atomizers, trays, place card stands, photo frames, and corks chiefly used in the household for utilitarian purposes and hollow flasks were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United *357States (T. D. 47857), Abstract 34153, and Viking Trading Co. v. United Stales (C. D. 132) cited. Toilet sets stipulated to be similar to those the subject of Abstract 8950 were held dutiable separately, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230.